UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of March 2011 Commission File Number: 001-33655 Paragon Shipping Inc. (Translation of registrant's name into English) 15 Karamanli Ave., GR 166 73, Voula, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS REPORT ON FORM 6-K This Report on Form 6-K is hereby incorporated by reference into the Company's Registration Statement on Form F-3 (Registration No. 333-164370) and prospectus supplement filed with the U.S. Securities and Exchange Commission on October 12, 2010. PARAGON SHIPPING INC. PROVIDES AN UPDATE ON ITS EXPOSURE TO KOREA LINES Paragon Shipping Inc. (the "Company") previously announced that the M/V Pearl Seas, one of the Company's eleven drybulk carriers, is chartered to Korea Lines Corp (KLC), a South Korean shipping company which announced on January 25, 2011 that it has filed a petition for rehabilitation. The M/V Pearl Seas had been in dry dock since January 29, 2011 and was delivered back to KLC on February 18, 2011. The Company has been paid all charter hire on the vessel for periods up to the time the vessel went "off hire" to go into dry dock. The vessel, following KLC orders, remains at anchor in China where it has been since February 18, 2011 waiting for KLC's voyage instructions. No hire has been received for the respective period. On March 9, 2011, the Company received from KLC a Notice of Termination, effective immediately, regarding the charter party agreement between the M/V Pearl Seas and KLC. The Company is undergoing all necessary procedures to resume the control and re-employment of the M/V Pearl Seas. The Company expects to employ the M/V Pearl Seas on the spot market in the near term. In addition, the Company will take all legal actions to vigorously pursue its claim against KLC. There can be no assurance that the Company will be able to employ the vessel at similar rates to those under the KLC charter or that the Company would be able to recover any claimable amounts from KLC. Current spot charter rates are significantly lower than the contracted rate under the KLC charter. After giving effect to the termination of the charter party agreement with KLC, our current fleet consists of thirteen vessels including eleven drybulk and two containership vessels, with time charter coverage of over 90% for 2011. Cautionary Statement Regarding Forward-Looking Statement Matters discussed in this report may constitute forward-looking statements. The Private Securities Litigation Reform Act of 1995 provides safe harbor protections for forward-looking statements in order to encourage companies to provide prospective information about their business. Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical facts. The Company desires to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and is including this cautionary statement in connection with this safe harbor legislation. The words "believe," "anticipate," "intends," "estimate," "forecast," "project," "plan," "potential," "may," "should," "expect," "pending" and similar expressions identify forward-looking statements. The forward-looking statements in this report are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, our management's examination of historical operating trends, data contained in our records and other data available from third parties. Although we believe that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, we cannot assure you that we will achieve or accomplish these expectations, beliefs or projections. In addition to these important factors, other important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include the strength of world economies and currencies, general market conditions, including fluctuations in charter rates and vessel values, changes in demand for drybulk shipping capacity, changes in our operating expenses, including bunker prices, drydocking and insurance costs, the market for our vessels, availability of financing and refinancing, charter counterparty performance, ability to obtain financing and comply with covenants in such financing arrangements, changes in governmental rules and regulations or actions taken by regulatory authorities, potential liability from pending or future litigation, general domestic and international political conditions, potential disruption of shipping routes due to accidents or political events, vessels breakdowns and instances of off-hires and other factors. Please see our filings with the Securities and Exchange Commission for a more complete discussion of these and other risks and uncertainties. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Paragon Shipping Inc. Dated: March 9, 2011 By: /s/ Michael Bodouroglou Name: Michael Bodouroglou Title: Chief Executive Officer
